In an action inter alia, to recover damages for breach of contract, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated October 29, 1973, as, after granting his motion to dismiss the second amended complaint, granted leave to plaintiffs to serve a third amended complaint upon a proper showing at Special Term, Part I. Order modified, in the exercise of discretion, by adding thereto a provision that if plaintiffs move at Special Term, Part I, for leave to serve a third amended complaint they must do so within 30 days after service of a copy of the order to be entered hereon, with notice of entry. As so modified, order affirmed insofar as appealed from, with $20 costs and disbursements to respondents. The order appealed from provides no limitation on the time within which plaintiffs may apply to Special Term for *907leave to serve a third amended complaint. Martuseello, Acting P. J., Latham, Cohalan, Brennan and Benjamin, JJ., concur.